

	

		II

		109th CONGRESS

		1st Session

		S. 2025

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Bayh (for himself,

			 Mr. Brownback, Mr. Lieberman, Mr.

			 Coleman, Mr. Graham,

			 Mr. Salazar, Mr. Sessions, Mr. Nelson

			 of Florida, Mr. Lugar, and

			 Mr. Obama) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To promote the national security and

		  stability of the United States economy by reducing the dependence of the United

		  States on oil through the use of alternative fuels and new technology, and for

		  other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Vehicle and Fuel Choices for

			 American Security Act.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and purposes.

					TITLE I—Oil savings plan and requirements

					Sec. 101. Oil savings target and action plan.

					Sec. 102. Standards and requirements.

					Sec. 103. Initial evaluation.

					Sec. 104. Review and update of action plan.

					Sec. 105. Baseline and analysis requirements.

					TITLE II—Fuel efficient vehicles for the 21st century

					Sec. 201. Tire efficiency program.

					Sec. 202. Reduction of school bus idling.

					Sec. 203. Fuel efficiency for heavy duty trucks.

					Sec. 204. Near-term vehicle technology program.

					Sec. 205. Lightweight materials research and

				development.

					Sec. 206. Hybrid and advanced diesel vehicles.

					Sec. 207. Advanced technology motor vehicles manufacturing

				credit.

					Sec. 208. Consumer incentives to purchase advanced technology

				vehicles.

					Sec. 209. Federal fleet requirements.

					Sec. 210. Tax incentives for private fleets.

					Sec. 211. Reducing incentives to guzzle gas.

					Sec. 212. Increasing the efficiency of motor

				vehicles.

					TITLE III—Fuel choices for the 21st century

					Sec. 301. Increase in alternative fuel vehicle refueling

				property credit.

					Sec. 302. Use of CAFÉ penalties to build alternative fueling

				infrastructure.

					Sec. 303. Minimum quantity of renewable fuel derived from

				cellulosic biomass.

					Sec. 304. Minimum quantity of renewable fuel derived from

				sugar.

					Sec. 305. Bioenergy research and development.

					Sec. 306. Production incentives for cellulosic

				biofuels.

					Sec. 307. Low-interest loan and grant program for retail

				delivery of E–85 fuel.

					Sec. 308. Transit-Oriented Development Corridors.

					TITLE IV—Nationwide energy security media campaign

					Sec. 401. Nationwide media campaign to decrease oil

				consumption.

				

			2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)the United States is dangerously dependent

			 on oil;

				(2)that dependence threatens the national

			 security, weakens the economy, and harms the environment of the United

			 States;

				(3)the United States currently imports nearly

			 60 percent of oil needed in the United States, and that percentage is expected

			 to grow to almost 70 percent by 2025 if no actions are taken;

				(4)approximately 2,500,000 barrels of oil per

			 day are imported from countries in the Persian Gulf region;

				(5)dependence on foreign oil has led to

			 strategic partnerships with some regimes that do not share the democratic

			 values of the United States;

				(6)terrorists have identified oil as a

			 strategic vulnerability and have increased attacks against oil infrastructure

			 worldwide;

				(7)oil imports comprise nearly 30 percent of

			 the dangerously high United States trade deficit;

				(8)it is technically feasible to achieve oil

			 savings of more than 2,500,000 barrels per day by 2017 and 7,000,000 barrels

			 per day by 2026;

				(9)those goals can be achieved by establishing

			 a set of flexible policies, including—

					(A)increasing the gasoline-efficiency of cars,

			 trucks, tires, and oil;

					(B)providing economic incentives for companies

			 and consumers to purchase fuel-efficient vehicles;

					(C)encouraging the use of transit and the

			 reduction of truck idling; and

					(D)increasing production and commercialization

			 of alternative liquid fuels;

					(10)technology available as of the date of

			 enactment of this Act (including popular hybrid-electric vehicle models, the

			 sales of which in the United States increased 173 percent in the first 5 months

			 of 2005 as compared with the same period in 2004) make an oil savings plan

			 eminently achievable;

				(11)achieving those goals will benefit

			 consumers and businesses through lower fuel bills and reduction in world oil

			 prices;

				(12)achieving those goals will help protect the

			 economy of the United States from high and volatile oil prices; and

				(13)it is urgent, essential, and feasible to

			 implement an action plan to achieve oil savings as soon as practicable because

			 any delay in initiating action will—

					(A)make achieving necessary oil savings more

			 difficult and expensive; and

					(B)increase the risks to the national

			 security, economy, and environment of the United States.

					(b)PurposesThe purposes of this Act are—

				(1)to accelerate market penetration of

			 electric drive and alternative motor vehicles;

				(2)to enable the accelerated market

			 penetration of efficient technologies and alternative fuels without adverse

			 impact on air quality while maintaining a policy of fuel neutrality, so as to

			 allow market forces to elect the technologies and fuels that are

			 consumer-friendly, safe, environmentally-sound, and economic;

				(3)to provide time-limited financial

			 incentives to encourage production and consumer purchase of oil saving

			 technologies and fuels nationwide; and

				(4)to promote a nationwide diversity of motor

			 vehicle fuels and advanced motor vehicle technology, including advanced lean

			 burn technology, hybrid technology, flexible fuel motor vehicles, alternatively

			 fueled motor vehicles, and other oil saving technologies.

				IOil savings plan and requirements

			101.Oil savings target

			 and action planNot later than

			 270 days after the date of enactment of this Act, the Director of the Office of

			 Management and Budget (referred to in this title as the

			 Director) shall publish in the Federal Register an action plan

			 consisting of—

				(1)a list of requirements proposed or to be

			 proposed pursuant to section 102 that are authorized to be issued under law in

			 effect on the date of enactment of this Act, and this Act, that will be

			 sufficient, when taken together, to save from the baseline determined under

			 section 105—

					(A)2,500,000 barrels of oil per day on average

			 during calendar year 2016;

					(B)7,000,000 barrels of oil per day on average

			 during calendar year 2026; and

					(C)10,000,000 barrels per day on average

			 during calendar year 2031; and

					(2)a Federal Government-wide analysis

			 of—

					(A)the expected oil savings from the baseline

			 to be accomplished by each requirement; and

					(B)whether all such requirements, taken

			 together, will achieve the oil savings specified in this section.

					102.Standards and

			 requirements

				(a)In

			 generalOn or before the date

			 of publication of the action plan under section 101, the Secretary of Energy,

			 the Secretary of Transportation, the Secretary of Defense, the Secretary of

			 Agriculture, the Administrator of the Environmental Protection Agency, and the

			 head of any other agency the President determines appropriate shall each

			 propose, or issue a notice of intent to propose, regulations establishing each

			 standard or other requirement listed in the action plan that is under the

			 jurisdiction of the respective agency using authorities described in subsection

			 (b).

				(b)AuthoritiesThe head of each agency described in

			 subsection (a) shall use to carry out this section—

					(1)any authority in existence on the date of

			 enactment of this Act (including regulations); and

					(2)any new authority provided under this Act

			 (including an amendment made by this Act).

					(c)Final

			 regulationsNot later than 18

			 months after the date of enactment of this Act, the head of each agency

			 described in subsection (a) shall promulgate final versions of the regulations

			 required under this section.

				(d)Agency

			 analysesEach proposed and

			 final regulation promulgated under this section shall—

					(1)be designed to achieve at least the oil

			 savings resulting from the regulation under the action plan published under

			 section 101; and

					(2)be accompanied by an analysis by the

			 applicable agency describing the manner in which the regulation will promote

			 the achievement of the oil savings from the baseline determined under section

			 105.

					103.Initial

			 evaluation

				(a)In

			 generalNot later than 2

			 years after the date of enactment of this Act, the Director shall publish in

			 the Federal Register a Federal Government-wide analysis of the oil savings

			 achieved from the baseline established under section 105.

				(b)Inadequate oil

			 savingsIf the oil savings

			 are less than the targets established under section 101, simultaneously with

			 the analysis required under subsection (a)—

					(1)the Director shall publish a revised action

			 plan that is adequate to achieve the targets; and

					(2)the Secretary of Energy, the Secretary of

			 Transportation, and the Administrator shall propose new or revised regulations

			 under subsections (a), (b), and (c), respectively, of section 102.

					(c)Final

			 regulationsNot later than

			 180 days after the date on which regulations are proposed under subsection

			 (b)(2), the Secretary of Energy, the Secretary of Transportation, and the

			 Administrator shall promulgate final versions of those regulations.

				104.Review and update of

			 action plan

				(a)ReviewNot later than January 1, 2011, and every 3

			 years thereafter, the Director shall submit to Congress, and publish, a report

			 that—

					(1)evaluates the progress achieved in

			 implementing the oil savings targets established under section 101;

					(2)analyzes the expected oil savings under the

			 standards and requirements established under this Act and the amendments made

			 by this Act; and

					(3)(A)analyzes the potential to achieve oil

			 savings that are in addition to the savings required by section 101; and

						(B)if

			 the President determines that it is in the national interest, establishes a

			 higher oil savings target for calendar year 2017 or any subsequent calendar

			 year.

						(b)Inadequate oil

			 savingsIf the oil savings

			 are less than the targets established under section 101, simultaneously with

			 the report required under subsection (a)—

					(1)the Director shall publish a revised action

			 plan that is adequate to achieve the targets; and

					(2)the Secretary of Energy, the Secretary of

			 Transportation, and the Administrator shall propose new or revised regulations

			 under subsections (a), (b), and (c), respectively, of section 102.

					(c)Final

			 regulationsNot later than

			 180 days after the date on which regulations are proposed under subsection

			 (b)(2), the Secretary of Energy, the Secretary of Transportation, and the

			 Administrator shall promulgate final versions of those regulations.

				105.Baseline and

			 analysis requirementsIn

			 performing the analyses and promulgating proposed or final regulations to

			 establish standards and other requirements necessary to achieve the oil savings

			 required by this title, the Secretary of Energy, the Secretary of

			 Transportation, the Secretary of Defense, the Secretary of Agriculture, the

			 Administrator of the Environmental Protection Agency, and the head of any other

			 agency the President determines to be appropriate shall—

				(1)determine oil savings as the projected

			 reduction in oil consumption from the baseline established by the reference

			 case contained in the report of the Energy Information Administration entitled

			 Annual Energy Outlook 2005;

				(2)determine the oil savings projections

			 required on an annual basis for each of calendar years 2009 through 2026;

			 and

				(3)account for any overlap among the standards

			 and other requirements to ensure that the projected oil savings from all the

			 promulgated standards and requirements, taken together, are as accurate as

			 practicable.

				IIFuel efficient vehicles for the 21st

			 century

			201.Tire efficiency

			 program

				(a)Standards for

			 tires manufactured for interstate commerceSection 30123 of title 49, United States

			 Code, is amended—

					(1)in subsection (b)—

						(A)in the first sentence, by striking

			 The Secretary and inserting the following:

							

								(1)Uniform quality

				grading system

									(A)In

				generalThe

				Secretary

									;

						(B)in the second sentence, by striking

			 The Secretary and inserting the following:

							

								(2)Nomenclature

				and marketing practicesThe

				Secretary

								;

						(C)in the third sentence, by striking A

			 tire standard and inserting the following:

							

								(3)Effect of

				standards and regulationsA

				tire standard

								;

				and

						(D)in paragraph (1), as designated by

			 subparagraph (A), by adding at the end the following:

							

								(B)InclusionThe grading system established pursuant to

				subparagraph (A) shall include standards for rating the fuel efficiency of

				tires designed for use on passenger cars and light

				trucks.

								;

				and

						(2)by adding at the end the following:

						

							(d)National tire

				efficiency program

								(1)DefinitionIn this subsection, the term fuel

				economy, with respect to a tire, means the extent to which the tire

				contributes to the fuel economy of the motor vehicle on which the tire is

				mounted.

								(2)ProgramThe Secretary shall develop and carry out a

				national tire fuel efficiency program for tires designed for use on passenger

				cars and light trucks.

								(3)RequirementsNot later than March 31, 2008, the

				Secretary shall issue regulations, which establish—

									(A)policies and procedures for testing and

				labeling tires for fuel economy to enable tire buyers to make informed

				purchasing decisions about the fuel economy of tires;

									(B)policies and procedures to promote the

				purchase of energy efficient replacement tires, including purchase incentives,

				website listings on the Internet, printed fuel economy guide booklets, and

				mandatory requirements for tire retailers to provide tire buyers with fuel

				efficiency information on tires; and

									(C)minimum fuel economy standards for

				tires.

									(4)Minimum fuel

				economy standardsIn

				promulgating minimum fuel economy standards for tires, the Secretary shall

				design standards that—

									(A)ensure, in conjunction with the

				requirements under paragraph (3)(B), that the average fuel economy of

				replacement tires is not less than the average fuel economy of tires sold as

				original equipment;

									(B)secure the maximum technically feasible and

				cost-effective fuel savings;

									(C)do not adversely affect tire safety;

									(D)incorporate the results from—

										(i)laboratory testing; and

										(ii)to the extent appropriate and available,

				on-road fleet testing programs conducted by manufacturers; and

										(E)do not adversely affect efforts to manage

				scrap tires.

									(5)ApplicabilityThe policies, procedures, and standards

				developed under paragraph (3) shall apply to all tire types and models

				regulated under the uniform tire quality grading standards in section 575.104

				of title 49, Code of Federal Regulations (or a successor regulation).

								(6)Review

									(A)In

				generalNot less than once

				every 3 years, the Secretary shall—

										(i)review the minimum fuel economy standards

				in effect for tires under this subsection; and

										(ii)subject to subparagraph (B), revise the

				standards as necessary to ensure compliance with standards described in

				paragraph (4).

										(B)LimitationThe Secretary may not reduce the average

				fuel economy standards applicable to replacement tires.

									(7)No preemption

				of state lawNothing in this

				section shall be construed to preempt any provision of State law relating to

				higher fuel economy standards applicable to replacement tires designed for use

				on passenger cars and light trucks.

								(8)ExceptionsNothing in this section shall apply

				to—

									(A)a tire or group of tires with the same

				stock keeping unit, plant, and year, for which the volume of tires produced or

				imported is less than 15,000 annually;

									(B)a deep tread, winter-type snow tire,

				space-saver tire, or temporary use spare tire;

									(C)a tire with a normal rim diameter of 12

				inches or less;

									(D)a motorcycle tire; or

									(E)a tire manufactured specifically for use in

				an off-road motorized recreational

				vehicle.

									.

					(b)Conforming

			 amendmentSection 30103(b)(1)

			 of title 49, United States Code, is amended by striking When and

			 inserting Except as provided in section 30123(d), if.

				(c)Time for

			 implementationBeginning not

			 later than March 31, 2008, the Secretary of Transportation shall administer the

			 national tire fuel efficiency program established under section 30123(d) of

			 title 49, United States Code, in accordance with the policies, procedures, and

			 standards developed under section 30123(d)(3) of such title.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated, for each of fiscal years 2007 through 2011, such

			 sums as may be necessary to carry out section 30123(d) of title 49, United

			 States Code, as added by subsection (a).

				202.Reduction of school

			 bus idling

				(a)Statement of

			 policyCongress encourages

			 each local educational agency (as defined in section 9101(26) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) that receives Federal

			 funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301

			 et seq.) to develop a policy to reduce the incidence of school bus idling at

			 schools while picking up and unloading students.

				(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Administrator of the Environmental

			 Protection Agency, working in coordination with the Secretary of Education,

			 $5,000,000 for each of fiscal years 2007 through 2012 for use in educating

			 States and local education agencies about—

					(1)benefits of reducing school bus idling;

			 and

					(2)ways in which school bus idling may be

			 reduced.

					203.Fuel efficiency for

			 heavy duty trucksPart C of

			 subtitle VI of title 49, United States Code, is amended by inserting after

			 chapter 329 the following:

				

					330Heavy duty

				vehicle fuel economy standards

						

							Chapter 330—Heavy duty vehicle fuel economy

				  standards

							Sec. 

							33001. Purpose and policy.

							33002. Definition.

							33003. Testing and assessment.

							33004. Standards.

							33005. Authorization of

				  appropriations.

						

						33001.Purpose and

				policyThe purpose of this

				chapter is to reduce petroleum consumption by heavy duty motor vehicles.

						33002.DefinitionIn this chapter, the term heavy duty

				motor vehicle—

							(1)means a vehicle having a gross vehicle

				weight rating of at least 10,000 pounds that is driven or drawn by mechanical

				power and manufactured primarily for use on public streets, roads, and

				highways; and

							(2)does not include a vehicle operated only on

				a rail line.

							33003.Testing and

				assessment

							(a)General

				requirementsThe

				Administrator of the Environmental Protection Agency (referred to in this

				section as the Administrator) shall develop and coordinate a

				national testing and assessment program to—

								(1)determine the fuel economy of heavy duty

				vehicles; and

								(2)assess the fuel efficiency attainable

				through available technology.

								(b)TestingThe Administrator shall—

								(1)design a National testing program to assess

				the fuel economy of heavy duty vehicles (based on the program for light duty

				vehicles); and

								(2)implement the program described in

				paragraph (1) not later than 18 months after the date of enactment of this

				chapter.

								(c)AssessmentThe Administrator shall consult with the

				Secretary of Transportation on the assessment of available technologies to

				enhance the fuel efficiency of heavy duty vehicles to ensure that vehicle use

				and needs are considered appropriately in the assessment.

							(d)ReportingThe Administrator shall—

								(1)not later than 2 years after the date of

				enactment of this chapter, submit a report to Congress regarding the results of

				the assessment of available technologies to improve the fuel efficiency of

				heavy duty vehicles.

								(2)submit a report to Congress, at least

				biannually, that addresses the fuel economy of heavy duty vehicles; and

								33004.Standards

							(a)General

				requirementsNot later than

				18 months after completing the testing and assessments under section 33003, the

				Secretary of Transportation shall prescribe average heavy duty vehicle fuel

				economy standards. Each standard shall be the maximum feasible average fuel

				economy level that the Secretary decides that manufacturers can achieve in that

				model year. The Secretary may prescribe separate standards for different

				classes of heavy duty motor vehicles. The standards for each model year shall

				be completed not later than 18 months before the beginning of each model

				year.

							(b)Considerations

				and consultationIn

				determining maximum feasible average fuel economy, the Secretary shall

				consider—

								(1)relevant available heavy duty motor vehicle

				fuel consumption information;

								(2)technological feasibility;

								(3)economic practicability;

								(4)the desirability of reducing United States

				dependence on oil;

								(5)the effects of average fuel economy

				standards on vehicle safety;

								(6)the effects of average fuel economy

				standards on levels of employment and competitiveness of the heavy truck

				manufacturing industry ; and

								(7)the extent to which the standard will carry

				out the purpose described in section 33001.

								(c)CooperationThe Secretary may advise, assist, and

				cooperate with departments, agencies, and instrumentalities of the United

				States Government, States, and other public and private agencies in developing

				fuel economy standards for heavy duty motor vehicles.

							(d)5-Year plan for

				testing standardsThe

				Secretary shall establish, periodically review, and continually update a 5-year

				plan for testing heavy duty motor vehicle fuel economy standards prescribed

				under this chapter. In developing and establishing testing priorities, the

				Secretary shall consider factors the Secretary considers appropriate,

				consistent with the purpose described in section 33001 and the Secretary’s

				other duties and powers under this chapter.

							33005.Authorization of

				appropriationsThere are

				authorized to be appropriated, for each of fiscal years 2007 through 2011, such

				sums as may be necessary to carry out this

				chapter.

						.

			204.Near-term vehicle

			 technology program

				(a)PurposesThe purposes of this section are—

					(1)to enable and promote, in partnership with

			 industry, comprehensive development, demonstration, and commercialization of a

			 wide range of electric drive components, systems, and vehicles using diverse

			 electric drive transportation technologies;

					(2)to make critical public investments to help

			 private industry, institutions of higher education, National Laboratories, and

			 research institutions to expand innovation, industrial growth, and jobs in the

			 United States;

					(3)to expand the availability of the existing

			 electric infrastructure for fueling light duty transportation and other on-road

			 and nonroad vehicles that are using petroleum and are mobile sources of

			 emissions—

						(A)including the more than 3,000,000 reported

			 units (such as electric forklifts, golf carts, and similar nonroad vehicles) in

			 use on the date of enactment of this Act; and

						(B)with the goal of enhancing the energy

			 security of the United States, reduce dependence on imported oil, and reduce

			 emissions through the expansion of grid supported mobility;

						(4)to accelerate the widespread

			 commercialization of all types of electric drive vehicle technology into all

			 sizes and applications of vehicles, including commercialization of plug-in

			 hybrid electric vehicles and plug-in hybrid fuel cell vehicles; and

					(5)to improve the energy efficiency of and

			 reduce the petroleum use in transportation.

					(b)DefinitionsIn this section:

					(1)BatteryThe term battery means an

			 energy storage device used in an on-road or nonroad vehicle powered in whole or

			 in part using an off-board or on-board source of electricity.

					(2)Electric drive

			 transportation technologyThe

			 term electric drive transportation technology means—

						(A)vehicles that use an electric motor for all

			 or part of their motive power and that may or may not use off-board

			 electricity, including battery electric vehicles, fuel cell vehicles, engine

			 dominant hybrid electric vehicles, plug-in hybrid electric vehicles, plug-in

			 hybrid fuel cell vehicles, and electric rail; or

						(B)equipment relating to transportation or

			 mobile sources of air pollution that use an electric motor to replace an

			 internal combustion engine for all or part of the work of the equipment,

			 including corded electric equipment linked to transportation or mobile sources

			 of air pollution.

						(3)Engine dominant

			 hybrid electric vehicleThe

			 term engine dominant hybrid electric vehicle means an on-road or

			 nonroad vehicle that—

						(A)is propelled by an internal combustion

			 engine or heat engine using—

							(i)any combustible fuel;

							(ii)an on-board, rechargeable storage device;

			 and

							(B)has no means of using an off-board source

			 of electricity.

						(4)Fuel cell

			 vehicleThe term fuel

			 cell vehicle means an on-road or nonroad vehicle that uses a fuel cell

			 (as defined in section 3 of the Spark M. Matsunaga Hydrogen Research,

			 Development, and Demonstration Act of 1990).

					(5)Nonroad

			 vehicleThe term

			 nonroad vehicle has the meaning given the term in section 216 of

			 the Clean Air Act (42 U.S.C. 7550).

					(6)Plug-in hybrid

			 electric vehicleThe term

			 plug-in hybrid electric vehicle means an on-road or nonroad

			 vehicle that is propelled by an internal combustion engine or heat engine

			 using—

						(A)any combustible fuel;

						(B)an on-board, rechargeable storage device;

			 and

						(C)a means of using an off-board source of

			 electricity.

						(7)Plug-in hybrid

			 fuel cell vehicleThe term

			 plug-in hybrid fuel cell vehicle means a fuel cell vehicle with a

			 battery powered by an off-board source of electricity.

					(c)ProgramThe Secretary shall conduct a program of

			 research, development, demonstration, and commercial application for electric

			 drive transportation technology, including—

					(1)high capacity, high efficiency

			 batteries;

					(2)high efficiency on-board and off-board

			 charging components;

					(3)high power drive train systems for

			 passenger and commercial vehicles and for nonroad equipment;

					(4)control system development and power train

			 development and integration for plug-in hybrid electric vehicles, plug-in

			 hybrid fuel cell vehicles, and engine dominant hybrid electric vehicles,

			 including—

						(A)development of efficient cooling

			 systems;

						(B)analysis and development of control systems

			 that minimize the emissions profile when clean diesel engines are part of a

			 plug-in hybrid drive system; and

						(C)development of different control systems

			 that optimize for different goals, including—

							(i)battery life;

							(ii)reduction of petroleum consumption;

			 and

							(iii)green house gas reduction;

							(5)nanomaterial technology applied to both

			 battery and fuel cell systems;

					(6)large-scale demonstrations, testing, and

			 evaluation of plug-in hybrid electric vehicles in different applications with

			 different batteries and control systems, including—

						(A)military applications;

						(B)mass market passenger and light-duty truck

			 applications;

						(C)private fleet applications; and

						(D)medium- and heavy-duty applications;

						(7)a nationwide education strategy for

			 electric drive transportation technologies providing secondary and high school

			 teaching materials and support for university education focused on electric

			 drive system and component engineering;

					(8)development, in consultation with the

			 Administrator of the Environmental Protection Agency, of procedures for testing

			 and certification of criteria pollutants, fuel economy, and petroleum use for

			 light-, medium-, and heavy-duty vehicle applications, including consideration

			 of—

						(A)the vehicle and fuel as a system, not just

			 an engine; and

						(B)nightly off-board charging; and

						(9)advancement of battery and corded electric

			 transportation technologies in mobile source applications by—

						(A)improvement in battery, drive train, and

			 control system technologies; and

						(B)working with industry and the Administrator

			 of the Environmental Protection Agency to—

							(i)understand and inventory markets;

			 and

							(ii)identify and implement methods of removing

			 barriers for existing and emerging applications.

							(d)GoalsThe goals of the electric drive

			 transportation technology program established under subsection (c) shall be to

			 develop, in partnership with industry and institutions of higher education,

			 projects that focus on—

					(1)innovative electric drive technology

			 developed in the United States;

					(2)growth of employment in the United States

			 in electric drive design and manufacturing;

					(3)validation of the plug-in hybrid potential

			 through fleet demonstrations; and

					(4)acceleration of fuel cell commercialization

			 through comprehensive development and commercialization of the electric drive

			 technology systems that are the foundational technology of the fuel cell

			 vehicle system.

					(e)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $300,000,000 for each

			 of fiscal years 2007 through 2012.

				205.Lightweight

			 materials research and development

				(a)In

			 generalAs soon as

			 practicable after the date of enactment of this Act, the Secretary of Energy

			 shall establish a research and development program to determine ways in

			 which—

					(1)the weight of vehicles may be reduced to

			 improve fuel efficiency without compromising passenger safety; and

					(2)the cost of lightweight materials (such as

			 steel alloys and carbon fibers) required for the construction of lighter-weight

			 vehicles may be reduced.

					(b)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $60,000,000 for each of

			 fiscal years 2007 through 2012.

				206.Hybrid and advanced

			 diesel vehicles

				(a)Hybrid

			 vehiclesThe Energy Policy

			 Act of 2005 is amended by striking section 711 (42 U.S.C. 16061) and inserting

			 the following:

					

						711.Hybrid

				vehicles

							(a)DefinitionsIn this section:

								(1)CostThe term cost has the meaning

				given the term cost of a loan guarantee within the meaning of

				section 502(5)(C) of the Federal Credit Reform

				Act of 1990 (2 U.S.C. 661a(5)(C)).

								(2)Eligible

				projectThe term

				eligible project means a project to—

									(A)improve hybrid technologies under

				subsection (b); or

									(B)encourage domestic production of efficient

				hybrid and advanced diesel vehicles under section 712(a).

									(3)Guarantee

									(A)In

				generalThe term

				guarantee has the meaning given the term loan

				guarantee in section 502 of the Federal

				Credit Reform Act of 1990 (2 U.S.C. 661a).

									(B)InclusionThe term guarantee includes a

				loan guarantee commitment (as defined in section 502 of the

				Federal Credit Reform Act of 1990

				(2 U.S.C. 661a)).

									(4)Hybrid

				technologyThe term

				hybrid technology means a battery or other rechargeable energy

				storage system, power electronic, hybrid systems integration, and any other

				technology for use in hybrid vehicles.

								(5)ObligationThe term obligation means the

				loan or other debt obligation that is guaranteed under this section.

								(b)AuthorizationThe Secretary shall accelerate efforts

				directed toward the improvement of hybrid technologies, including through the

				provision of loan guarantees under subsection (c).

							(c)Loan

				guarantees

								(1)In

				GeneralThe Secretary shall

				make guarantees under this section for eligible projects on such terms and

				conditions as the Secretary, in consultation with the Secretary of the

				Treasury, determines to be appropriate.

								(2)Specific

				Appropriation or ContributionNo guarantee shall be made unless—

									(A)an appropriation for the cost has been

				made; or

									(B)the Secretary has received from the

				borrower a payment in full for the cost of the obligation and deposited the

				payment into the Treasury.

									(3)AmountUnless otherwise provided by law, a

				guarantee by the Secretary shall not exceed an amount equal to 80 percent of

				the project cost of the hybrid technology that is the subject of the guarantee,

				as estimated at the time at which the guarantee is issued.

								(4)Repayment

									(A)In

				generalNo guarantee shall be

				made unless the Secretary determines that there is a reasonable prospect of

				repayment of the principal and interest on the obligation by the

				borrower.

									(B)AmountNo guarantee shall be made unless the

				Secretary determines that the amount of the obligation (when combined with

				amounts available to the borrower from other sources) will be sufficient to

				carry out the project.

									(C)SubordinationThe obligation shall be subject to the

				condition that the obligation is not subordinate to other financing.

									(5)Interest

				RateAn obligation shall bear

				interest at a rate that does not exceed a level that the Secretary determines

				appropriate, taking into account the prevailing rate of interest in the private

				sector for similar loans and risks.

								(6)TermThe term of an obligation shall require

				full repayment over a period not to exceed the lesser of—

									(A)30 years; or

									(B)90 percent of the projected useful life of

				the physical asset to be financed by the obligation (as determined by the

				Secretary).

									(7)Defaults

									(A)Payment by

				secretary

										(i)In

				generalIf a borrower

				defaults on the obligation (as defined in regulations promulgated by the

				Secretary and specified in the guarantee contract), the holder of the guarantee

				shall have the right to demand payment of the unpaid amount from the

				Secretary.

										(ii)Payment

				requiredWithin such period

				as may be specified in the guarantee or related agreements, the Secretary shall

				pay to the holder of the guarantee the unpaid interest on, and unpaid principal

				of the obligation as to which the borrower has defaulted, unless the Secretary

				finds that—

											(I)there was no default by the borrower in the

				payment of interest or principal; or

											(II)the default has been remedied.

											(iii)ForbearanceNothing in this subsection precludes any

				forbearance by the holder of the obligation for the benefit of the borrower

				that may be agreed upon by the parties to the obligation and approved by the

				Secretary.

										(B)Subrogation

										(i)In

				generalIf the Secretary

				makes a payment under subparagraph (A), the Secretary shall be subrogated to

				the rights of the recipient of the payment as specified in the guarantee or

				related agreements including, where appropriate, the authority (notwithstanding

				any other provision of law) to—

											(I)complete, maintain, operate, lease, or

				otherwise dispose of any property acquired pursuant to the guarantee or related

				agreements; or

											(II)permit the borrower, pursuant to an

				agreement with the Secretary, to continue to pursue the purposes of the

				eligible project, as the Secretary determines to be in the public

				interest.

											(ii)Superiority of

				rightsThe rights of the

				Secretary, with respect to any property acquired pursuant to a guarantee or

				related agreement, shall be superior to the rights of any other person with

				respect to the property.

										(iii)Terms and

				conditionsA guarantee

				agreement shall include such detailed terms and conditions as the Secretary

				determines appropriate to—

											(I)protect the interests of the United States

				in the case of default; and

											(II)have available all the patents and

				technology necessary for any person selected, including the Secretary, to

				complete and operate the eligible project.

											(C)Payment of

				principal and interest by secretaryWith respect to any obligation guaranteed

				under this section, the Secretary may enter into a contract to pay, and pay,

				holders of the obligation, for and on behalf of the borrower, from funds

				appropriated for that purpose, the principal and interest payments that become

				due and payable on the unpaid balance of the obligation if the Secretary finds

				that—

										(i)(I)the borrower is unable to meet the payments

				and is not in default;

											(II)it is in the public interest to permit the

				borrower to continue to pursue the purposes of the eligible project; and

											(III)the probable net benefit to the Federal

				Government in paying the principal and interest will be greater than the

				benefit that would result in the event of a default;

											(ii)the amount of the payment that the

				Secretary is authorized to pay will be no greater than the amount of principal

				and interest that the borrower is obligated to pay under the agreement being

				guaranteed; and

										(iii)the borrower agrees to reimburse the

				Secretary for the payment (including interest) on terms and conditions that are

				satisfactory to the Secretary.

										(D)Action by

				attorney general

										(i)NotificationIf the borrower defaults on an obligation,

				the Secretary shall notify the Attorney General of the default.

										(ii)RecoveryOn receipt of notification, the Attorney

				General shall take such action as the Attorney General determines to be

				appropriate to recover the unpaid principal and interest due from—

											(I)such assets of the defaulting borrower as

				are associated with the obligation; or

											(II)any other security pledged to secure the

				obligation.

											(8)Fees

									(A)In

				generalThe Secretary shall

				charge and collect fees for guarantees in amounts the Secretary determines are

				sufficient to cover applicable administrative expenses.

									(B)AvailabilityFees collected under this paragraph

				shall—

										(i)be deposited by the Secretary into the

				Treasury; and

										(ii)remain available until expended, subject to

				such other conditions as are contained in annual appropriations Acts.

										(9)Records;

				Audits

									(A)In

				generalA recipient of a

				guarantee shall keep such records and other pertinent documents as the

				Secretary shall prescribe by regulation, including such records as the

				Secretary may require to facilitate an effective audit.

									(B)AccessThe Secretary and the Comptroller General

				of the United States, or their duly authorized representatives, shall have

				access, for the purpose of audit, to the records and other pertinent

				documents.

									(10)Full Faith and

				CreditThe full faith and

				credit of the United States is pledged to the payment of all guarantees issued

				under this section with respect to principal and interest.

								(d)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as are necessary to provide the cost of

				guarantees under this

				section.

							.

				(b)Efficient

			 hybrid and advanced diesel vehiclesSection 712(a) of the Energy Policy Act of

			 2005 (42 U.S.C. 16062(a)) is amended in the second sentence by striking

			 grants to automobile manufacturers and inserting grants

			 and the provision of loan guarantees under section 711(c) to automobile

			 manufacturers and suppliers.

				207.Advanced technology

			 motor vehicles manufacturing credit

				(a)In

			 GeneralSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding at the end the following new

			 section:

					

						30D.Advanced technology

				motor vehicles manufacturing credit

							(a)Credit

				allowedThere shall be

				allowed as a credit against the tax imposed by this chapter for the taxable

				year an amount equal to 35 percent of so much of the qualified investment of an

				eligible taxpayer for such taxable year as does not exceed $75,000,000.

							(b)Qualified

				investmentFor purposes of

				this section—

								(1)In

				GeneralThe qualified

				investment for any taxable year is equal to the incremental costs incurred

				during such taxable year—

									(A)to re-equip, expand, or establish any

				manufacturing facility of the eligible taxpayer to produce advanced technology

				motor vehicles or to produce eligible components,

									(B)for engineering integration of such

				vehicles and components as described in subsection (d), and

									(C)for research and development related to

				advanced technology motor vehicles and eligible components.

									(2)Attribution

				rulesIn the event a facility

				of the eligible taxpayer produces both advanced technology motor vehicles and

				conventional motor vehicles, or eligible and non-eligible components, only the

				qualified investment attributable to production of advanced technology motor

				vehicles and eligible components shall be taken into account.

								(c)Advanced

				technology motor vehicles and eligible componentsFor purposes of this section—

								(1)Advanced

				technology motor vehicleThe

				term advanced technology motor vehicle means—

									(A)any new advanced lean burn technology motor

				vehicle (as defined in section 30B(c)(3)), or

									(B)any new qualified hybrid motor vehicle (as

				defined in section 30B(d)(2)(A) and determined without regard to any gross

				vehicle weight rating).

									(2)Eligible

				componentsThe term

				eligible component means any component inherent to any advanced

				technology motor vehicle, including—

									(A)with respect to any gasoline or

				diesel-electric new qualified hybrid motor vehicle—

										(i)electric motor or generator,

										(ii)power split device,

										(iii)power control unit,

										(iv)power controls,

										(v)integrated starter generator, or

										(vi)battery,

										(B)with respect to any hydraulic new qualified

				hybrid motor vehicle—

										(i)hydraulic accumulator vessel,

										(ii)hydraulic pump, or

										(iii)hydraulic pump-motor assembly,

										(C)with respect to any new advanced lean burn

				technology motor vehicle—

										(i)diesel engine,

										(ii)turbocharger,

										(iii)fuel injection system, or

										(iv)after-treatment system, such as a particle

				filter or NOx absorber, and

										(D)with respect to any advanced technology

				motor vehicle, any other component submitted for approval by the

				Secretary.

									(d)Engineering

				integration costsFor

				purposes of subsection (b)(1)(B), costs for engineering integration are costs

				incurred prior to the market introduction of advanced technology vehicles for

				engineering tasks related to—

								(1)establishing functional, structural, and

				performance requirements for component and subsystems to meet overall vehicle

				objectives for a specific application,

								(2)designing interfaces for components and

				subsystems with mating systems within a specific vehicle application,

								(3)designing cost effective, efficient, and

				reliable manufacturing processes to produce components and subsystems for a

				specific vehicle application, and

								(4)validating functionality and performance of

				components and subsystems for a specific vehicle application.

								(e)Eligible

				taxpayerFor purposes of this

				section, the term eligible taxpayer means any taxpayer if more

				than 50 percent of its gross receipts for the taxable year is derived from the

				manufacture of motor vehicles or any component parts of such vehicles.

							(f)Limitation

				based on amount of taxThe

				credit allowed under subsection (a) for the taxable year shall not exceed the

				excess of—

								(1)the sum of—

									(A)the regular tax liability (as defined in

				section 26(b)) for such taxable year, plus

									(B)the tax imposed by section 55 for such

				taxable year and any prior taxable year beginning after 1986 and not taken into

				account under section 53 for any prior taxable year, over

									(2)the sum of the credits allowable under

				subpart A and sections 27, 30, and 30B for the taxable year.

								(g)Reduction in

				basisFor purposes of this

				subtitle, if a credit is allowed under this section for any expenditure with

				respect to any property, the increase in the basis of such property which would

				(but for this paragraph) result from such expenditure shall be reduced by the

				amount of the credit so allowed.

							(h)No double

				benefit

								(1)Coordination

				with other deductions and creditsExcept as provided in paragraph (2), the

				amount of any deduction or other credit allowable under this chapter for any

				cost taken into account in determining the amount of the credit under

				subsection (a) shall be reduced by the amount of such credit attributable to

				such cost.

								(2)Research and

				development costs

									(A)In

				GeneralExcept as provided in

				subparagraph (B), any amount described in subsection (b)(1)(C) taken into

				account in determining the amount of the credit under subsection (a) for any

				taxable year shall not be taken into account for purposes of determining the

				credit under section 41 for such taxable year.

									(B)Costs taken

				into account in determining base period research expensesAny amounts described in subsection

				(b)(1)(C) taken into account in determining the amount of the credit under

				subsection (a) for any taxable year which are qualified research expenses

				(within the meaning of section 41(b)) shall be taken into account in

				determining base period research expenses for purposes of applying section 41

				to subsequent taxable years.

									(i)Business

				carryovers allowedIf the

				credit allowable under subsection (a) for a taxable year exceeds the limitation

				under subsection (f) for such taxable year, such excess (to the extent of the

				credit allowable with respect to property subject to the allowance for

				depreciation) shall be allowed as a credit carryback and carryforward under

				rules similar to the rules of section 39.

							(j)Special

				rulesFor purposes of this

				section, rules similar to the rules of paragraphs (4) and (5) of section

				179A(e) and paragraphs (1) and (2) of section 41(f) shall apply

							(k)Election not to

				take creditNo credit shall

				be allowed under subsection (a) for any property if the taxpayer elects not to

				have this section apply to such property.

							(l)RegulationsThe Secretary shall prescribe such

				regulations as necessary to carry out the provisions of this section.

							(m)TerminationThis section shall not apply to any

				qualified investment after December 31,

				2015.

							.

				(b)Conforming

			 amendments

					(1)Section 1016(a) of the Internal Revenue

			 Code of 1986 is amended by striking and at the end of paragraph

			 (35), by striking the period at the end of paragraph (36) and inserting

			 , and, and by adding at the end the following new

			 paragraph:

						

							(37)to the extent provided in section

				30D(g).

							.

					(2)Section 6501(m) of such Code is amended by

			 inserting 30D(k), after 30C(e)(5),.

					(3)The table of sections for subpart B of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 30C the following new item:

						

							

								Sec. 30D. Advanced technology

				motor vehicles manufacturing

				credit.

							

							.

					(c)Effective

			 dateThe amendments made by

			 this section shall apply to amounts incurred in taxable years beginning after

			 December 31, 2005.

				208.Consumer incentives

			 to purchase advanced technology vehicles

				(a)Elimination on

			 number of new qualified hybrid and advanced lean burn technology vehicles

			 eligible for alternative motor vehicle credit

					(1)In

			 generalSection 30D of the

			 Internal Revenue Code of 1986 is amended by striking subsection (f) and by

			 redesignating subsections (g) through (j) as subsections (f) through (i),

			 respectively.

					(2)Conforming

			 amendments

						(A)Paragraphs (4) and (6) of section 30B(h) of

			 the Internal Revenue Code of 1986 are each amended amended by striking

			 (determined without regard to subsection (g)) and inserting

			 determined without regard to subsection (f)).

						(B)Section 38(b)(25) of such Code is amended

			 by striking section 30B(g)(1) and inserting section

			 30B(f)(1).

						(C)Section 55(c)(2) of such Code is amended by

			 striking section 30B(g)(2) and inserting section

			 30B(f)(2).

						(D)Section 1016(a)(36) of such Code is amended

			 by striking section 30B(h)(4) and inserting section

			 30B(g)(4).

						(E)Section 6501(m) of such Code is amended by

			 striking section 30B(h)(9) and inserting section

			 30B(g)(9).

						(b)Extension of

			 alternative vehicle credit for new qualified hybrid motor

			 vehiclesParagraph (3) of

			 section 30B(i) of the Internal Revenue Code of 1986 (as redesignated by

			 subsection (a)) is amended by striking December 31, 2009 and

			 inserting December 31, 2010.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after December 31, 2005,

			 in taxable years ending after such date.

				209.Federal fleet

			 requirements

				(a)Regulations

					(1)In

			 generalThe Secretary of

			 Energy shall issue regulations for Federal fleets subject to the Energy Policy

			 Act of 1992 (42

			 U.S.C. 13201 et seq.) requiring that not later than fiscal year

			 2016 each Federal agency achieve at least a 30 percent reduction in petroleum

			 consumption, as calculated from the baseline established by the Secretary for

			 fiscal year 1999.

					(2)RequirementNot later than fiscal year 2016, of the

			 Federal vehicles required to be alternative fueled vehicles under title V of

			 the Energy Policy Act of 1992 (42 U.S.C. 13251 et seq.), at least 30 percent

			 shall be hybrid motor vehicles (including plug-in hybrid motor vehicles) or new

			 advanced lean burn technology motor vehicles (as defined in section 30B(c)(3)

			 of the Internal Revenue Code of 1986).

					(b)Inclusion of

			 electric drive in Energy Policy Act of 1992Section 508(a) of the Energy Policy Act of

			 1992 (42 U.S.C. 13258(a)) is amended—

					(1)by inserting (1) before

			 The Secretary; and

					(2)by adding at the end the following:

						

							(2)Not later than January 31, 2007, the

				Secretary shall—

								(A)allocate credit in an amount to be

				determined by the Secretary for—

									(i)acquisition of—

										(I)a light-duty hybrid electric

				vehicle;

										(II)a plug-in hybrid electric vehicle;

										(III)a fuel cell electric vehicle;

										(IV)a medium- or heavy-duty hybrid electric

				vehicle;

										(V)a neighborhood electric vehicle; or

										(VI)a medium- or heavy-duty dedicated vehicle;

				and

										(ii)investment in qualified alternative fuel

				infrastructure or nonroad equipment, as determined by the Secretary; and

									(B)allocate more than 1, but not to exceed 5,

				credits for investment in an emerging technology relating to any vehicle

				described in subparagraph (A) to encourage—

									(i)a reduction in petroleum demand;

									(ii)technological advancement; and

									(iii)environmental

				safety.

									.

					(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section (including the

			 amendments made by subsection (b)) $10,000,000 for the period of fiscal years

			 2007 through 2012.

				210.Tax incentives for

			 private fleets

				(a)In

			 generalSubpart E of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after section 48B the following new section:

					

						48C.Fuel-efficient fleet

				credit

							(a)General

				ruleFor purposes of section

				46, the fuel-efficient fleet credit for any taxable year is 15 percent of the

				qualified fuel-efficient vehicle investment amount of an eligible taxpayer for

				such taxable year.

							(b)Vehicle

				purchase requirementIn the

				case of any eligible taxpayer which places less than 10 qualified

				fuel-efficient vehicles in service during the taxable year, the qualified

				fuel-efficient vehicle investment amount shall be zero.

							(c)Qualified

				fuel-efficient vehicle investment amountFor purposes of this section—

								(1)In

				generalThe term

				qualified fuel-efficient vehicle investment amount means the basis

				of any qualified fuel-efficient vehicle placed in service by an eligible

				taxpayer during the taxable year.

								(2)Qualified

				fuel-efficient vehicleThe

				term qualified fuel-efficient vehicle means an automobile which

				has a fuel economy which is at least 125 percent greater than the average fuel

				economy standard for an automobile of the same class and model year.

								(3)Other

				termsThe terms

				automobile, average fuel economy standard, fuel

				economy, and model year have the meanings given to such

				terms under section 32901 of title 49, United States Code.

								(d)Eligible

				taxpayerThe term

				eligible taxpayer means, with respect to any taxable year, a

				taxpayer who owns a fleet of 100 or more vehicles which are used in the trade

				or business of the taxpayer on the first day of such taxable year.

							(e)TerminationThis section shall not apply to any vehicle

				placed in service after December 31,

				2010.

							.

				(b)Credit treated

			 as part of investment creditSection 46 of the Internal Revenue Code of

			 1986 is amended by striking and at the end of paragraph (3), by

			 striking the period at the end of paragraph (4) and inserting ,

			 and, and by adding at the end the following new paragraph:

					

						(5)the fuel-efficient fleet

				credit.

						.

				(c)Conforming

			 amendments

					(1)Section 49(a)(1)(C) of the Internal Revenue

			 Code of 1986 is amended by striking and at the end of clause

			 (iii), by striking the period at the end of clause (iv) and inserting ,

			 and, and by adding at the end the following new clause:

						

							(v)the basis of any qualified fuel-efficient

				vehicle which is taken into account under section

				48C.

							.

					(2)The table of sections for subpart E of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 48 the following new item:

						

							

								Sec. 48C. Fuel-efficient fleet

				credit.

							

							.

					(d)Effective

			 dateThe amendments made by

			 this section shall apply to periods after December 31, 2005, in taxable years

			 ending after such date, under rules similar to the rules of section 48(m) of

			 the Internal Revenue Code of 1986 (as in effect on the day before the date of

			 the enactment of the Revenue Reconciliation Act of 1990).

				211.Reducing incentives

			 to guzzle gas

				(a)Inclusion of

			 heavy vehicles in limitation on depreciation of certain luxury

			 automobiles

					(1)In

			 generalSection 280F(d)(5)(A)

			 of the Internal Revenue Code of 1986 (defining passenger automobile) is

			 amended—

						(A)by striking clause (ii) and inserting the

			 following new clause:

							

								(ii)(I)which is rated at 6,000 pounds unloaded

				gross vehicle weight or less, or

									(II)which is rated at more than 6,000 pounds

				but not more than 14,000 pounds gross vehicle

				weight.

									,

						(B)by striking clause (ii) in

			 the second sentence and inserting clause (ii)(I).

						(2)Exception for

			 vehicles used in farming businessSection 280F(d)(5)(B) of such Code

			 (relating to exception for certain vehicles) is amended by striking

			 and at the end of clause (ii), by redesignating clause (iii) as

			 clause (iv), and by inserting after clause (ii) the following new

			 clause:

						

							(iii)any vehicle used in a farming business (as

				defined in section 263A(e)(4),

				and

							.

					(3)Effective

			 dateThe amendments made by

			 this subsection shall apply to property placed in service after the date of the

			 enactment of this Act.

					(b)Updated

			 depreciation deduction limits

					(1)In

			 generalSubparagraph (A) of

			 section 280F(a)(1) of the Internal Revenue Code of 1986 (relating to limitation

			 on amount of depreciation for luxury automobiles) is amended to read as

			 follows:

						

							(I)LimitationThe amount of the depreciation deduction

				for any taxable year shall not exceed for any passenger automobile—

								(i)for the 1st taxable year in the recovery

				period—

									(I)described in subsection (d)(5)(A)(ii)(I),

				$4,000,

									(II)described in the second sentence of

				subsection (d)(5)(A), $5,000, and

									(III)described in subsection (d)(5)(A)(ii)(II),

				$6,000,

									(ii)for the 2nd taxable year in the recovery

				period—

									(I)described in subsection (d)(5)(A)(ii)(I),

				$6,400,

									(II)described in the second sentence of

				subsection (d)(5)(A), $8,000, and

									(III)described in subsection (d)(5)(A)(ii)(II),

				$9,600,

									(iii)for the 3rd taxable year in the recovery

				period—

									(I)described in subsection (d)(5)(A)(ii)(I),

				$3,850,

									(II)described in the second sentence of

				subsection (d)(5)(A), $4,800, and

									(III)described in subsection (d)(5)(A)(ii)(II),

				$5,775, and

									(iv)for each succeeding taxable year in the

				recovery period—

									(I)described in subsection (d)(5)(A)(ii)(I),

				$2,325,

									(II)described in the second sentence of

				subsection (d)(5)(A), $2,900, and

									(III)described in subsection (d)(5)(A)(ii)(II),

				$3,475.

									.

					(2)Years after

			 recovery periodSection

			 280F(a)(1)(B)(ii) of such Code is amended to read as follows:

						

							(ii)LimitationThe amount treated as an expense under

				clause (i) for any taxable year shall not exceed for any passenger

				automobile—

								(I)described in subsection (d)(5)(A)(ii)(I),

				$2,325,

								(II)described in the second sentence of

				subsection (d)(5)(A), $2,900, and

								(III)described in subsection (d)(5)(A)(ii)(II),

				$3,475.

								.

					(3)Inflation

			 adjustmentSection 280F(d)(7)

			 of such Code (relating to automobile price inflation adjustment) is

			 amended—

						(A)by striking after 1988 in

			 subparagraph (A) and inserting after 2006, and

						(B)by striking subparagraph (B) and inserting

			 the following new subparagraph:

							

								(B)Automobile

				price inflation adjustmentFor purposes of this paragraph—

									(i)In

				generalThe automobile price

				inflation adjustment for any calendar year is the percentage (if any) by

				which—

										(I)the average wage index for the preceding

				calendar year, exceeds

										(II)the average wage index for 2005.

										(ii)Average wage

				indexThe term average

				wage index means the average wage index published by the Social Security

				Administration.

									.

						(4)Effective

			 dateThe amendments made by

			 this subsection shall apply to property placed in service after the date of the

			 enactment of this Act.

					(c)Expensing

			 limitation for farm vehicles

					(1)In

			 generalParagraph (6) of

			 section 179(b) of the Internal Revenue Code of 1986 (relating to limitations)

			 is amended to read as follows:

						

							(6)Limitation on

				cost taken into account for farm vehiclesThe cost of any vehicle described in

				section 280F(d)(5)(B)(iii) for any taxable year which may be taken into account

				under this section shall not exceed

				$30,000.

							.

					(2)Effective

			 dateThe amendment made by

			 this subsection shall apply to property placed in service after the date of the

			 enactment of this Act.

					212.Increasing the

			 efficiency of motor vehicles

				(a)DefinitionsIn this section:

					(1)Alternative

			 fuelThe term

			 alternative fuel has the meaning given the term in section

			 32901(a) of title 49, United States Code.

					(2)E85The term E85 means a fuel

			 blend containing 85 percent ethanol and 15 percent gasoline or diesel by

			 volume.

					(3)Flexible fuel

			 motor vehicleThe term

			 flexible fuel motor vehicle means a light duty motor vehicle

			 warrantied by the manufacturer of the vehicle to operate on any combination of

			 gasoline, E85, and M85.

					(4)Hybrid motor

			 vehicleThe term hybrid

			 motor vehicle means a new qualified hybrid motor vehicle (as defined in

			 section 30B(d)(3) of the Internal Revenue Code of 1986) that achieves at least

			 125 percent of the model year 2002 city fuel economy.

					(5)Light-duty

			 motor vehicleThe term

			 light-duty motor vehicle means, as defined in regulations

			 promulgated by the Administrator of the Environmental Protection Agency in

			 effect on the date of enactment of this Act—

						(A)a light-duty truck; or

						(B)a light-duty vehicle.

						(6)M85The term M85 means a fuel

			 blend containing 85 percent methanol and 15 percent gasoline or diesel by

			 volume.

					(7)Plug-in hybrid

			 motor vehicleThe term

			 plug-in hybrid electric vehicle means a hybrid motor vehicle

			 that—

						(A)has an onboard, rechargeable storage device

			 capable of propelling the vehicle solely by electricity for at least 10 miles;

			 and

						(B)achieves at least 125 percent of the model

			 year 2002 city fuel economy.

						(8)Qualified motor

			 vehicleThe term

			 qualified motor vehicle means—

						(A)a new advanced lean burn technology motor

			 vehicle (as defined in section 30B(c)(3) of the Internal Revenue Code of 1986)

			 that achieves at least 125 percent of the model year 2002 city fuel

			 economy;

						(B)an alternative fueled automobile (as

			 defined in section 32901(a) of title 49, United States Code);

						(C)a flexible fuel motor vehicle;

						(D)a new qualified fuel cell motor vehicle (as

			 defined in section 30B(b)(3) of the Internal Revenue Code of 1986);

						(E)a hybrid motor vehicle;

						(F)a plug-in hybrid motor vehicle; and

						(G)any other appropriate motor vehicle that

			 uses substantially new technology and achieve at least 175 percent of the model

			 year 2002 city fuel economy, as determined by the Secretary of Transportation,

			 by regulation.

						(b)Requirements

					(1)Model year

			 2012Not less than 10 percent

			 of light-duty motor vehicles manufactured for model year 2012 and sold in the

			 United States shall be qualified motor vehicles.

					(2)Model year

			 2013Not less than 20 percent

			 of light-duty motor vehicles manufactured for model year 2013 and sold in the

			 United States shall be qualified motor vehicles.

					(3)Model year

			 2014Not less than 30 percent

			 of light-duty motor vehicles manufactured for model year 2014 and sold in the

			 United States shall be qualified motor vehicles.

					(4)Model year

			 2015Not less than 40 percent

			 of light-duty motor vehicles manufactured for model year 2015 shall be

			 qualified motor vehicles.

					(5)Model year

			 2016Not less than 50 percent

			 of light-duty motor vehicles manufactured for model year 2016 shall be

			 qualified motor vehicles.

					(6)Model years

			 2017 and thereafterNot less

			 than 50 percent of light-duty motor vehicles manufactured for model year 2017

			 and each model year thereafter and sold in the United States shall be qualified

			 motor vehicles, of which not less than 10 percent shall be—

						(A)hybrid motor vehicles;

						(B)plug-in hybrid motor vehicles;

						(C)new advanced lean burn technology motor

			 vehicles (as defined in section 30B(c)(3) of the Internal Revenue Code of

			 1986);

						(D)new qualified fuel cell motor vehicles (as

			 defined in section 30B(b)(3) of the Internal Revenue Code of 1986); or

						(E)any other appropriate motor vehicle that

			 uses substantially new technology and achieve at least 175 percent of the model

			 year 2002 city fuel economy, as determined by the Secretary of Transportation,

			 by regulation.

						(c)RulemakingNot later than 1 year after the date of

			 enactment of this Act, the Secretary of Transportation shall promulgate

			 regulations to carry out this section.

				IIIFuel choices for the 21st century

			301.Increase in

			 alternative fuel vehicle refueling property credit

				(a)In

			 generalSubsection (a) of

			 section 30C of the Internal Revenue Code of 1986 is amended by striking

			 30 percent and inserting 50 percent.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply to property placed in service after December 31, 2005,

			 in taxable years ending after such date.

				302.Use of CAFÉ

			 penalties to build alternative fueling infrastructureSection 32912 of title 49, United States

			 Code, is amended by adding at the end the following

				

					(e)Alternative

				fueling infrastructure trust fund(1)There is established in the Treasury of the

				United States a trust fund, to be known as the Alternative Fueling

				Infrastructure Trust Fund, consisting of such amounts as are deposited into the

				Trust Fund under paragraph (2) and any interest earned on investment of amounts

				in the Trust Fund.

						(2)The Secretary of Transportation shall remit

				90 percent of the amount collected in civil penalties under this section to the

				Trust Fund.

						(3)(A)The Secretary of Energy shall obligate such

				sums as are available in the Trust Fund to establish a grant program to

				increase the number of locations at which consumers may purchase alternative

				fuels.

							(B)(i)The Secretary of Energy may award grants

				under this paragraph, in an amount equal to not more than $150,000 per fueling

				station, to—

									(I)individual fueling stations; and

									(II)corporations (including nonprofit

				corporations) with demonstrated experience in the administration of grant

				funding for the purpose of alternative fueling infrastructure.

									(ii)In awarding grants under this paragraph,

				the Secretary shall consider the number of vehicles in service capable of using

				a specific type of alternative fuel.

								(iii)Grant recipients shall provide a

				non-Federal match of not less than $1 for every $3 of grant funds received

				under this paragraph.

								(iv)Each grant recipient shall select the

				locations for each alternative fuel station to be constructed with grant funds

				received under this paragraph on a formal, open, and competitive basis.

								(C)Grant funds received under this paragraph

				may be used to—

								(i)construct new facilities to dispense

				alternative fuels;

								(ii)purchase equipment to upgrade, expand, or

				otherwise improve existing alternative fuel facilities; or

								(iii)purchase equipment or pay for specific

				turnkey fueling services by alternative fuel providers.

								(D)Facilities constructed or upgraded with

				grant funds under this paragraph shall—

								(i)provide alternative fuel available to the

				public for a period not less than 4 years;

								(ii)establish a marketing plan to advance the

				sale and use of alternative fuels;

								(iii)prominently display the price of

				alternative fuel on the marquee and in the station;

								(iv)provide point of sale materials on

				alternative fuel;

								(v)clearly label the dispenser with consistent

				materials;

								(vi)price the alternative fuel at the same

				margin that is received for unleaded gasoline; and

								(vii)support and use all available tax

				incentives to reduce the cost of the alternative fuel to the lowest possible

				retail price.

								(E)Not later than the date on which each

				alternative fuel station begins to offer alternative fuel to the public, the

				grant recipient that used grant funds to construct such station shall notify

				the Secretary of Energy of such opening. The Secretary of Energy shall add each

				new alternative fuel station to the alternative fuel station locator on its

				Website when it receives notification under this subparagraph.

							(F)Not later than 6 months after the receipt

				of a grant award under this paragraph, and every 6 months thereafter, each

				grant recipient shall submit a report to the Secretary of Energy that

				describes—

								(i)the status of each alternative fuel station

				constructed with grant funds received under this paragraph;

								(ii)the amount of alternative fuel dispensed at

				each station during the preceding 6-month period; and

								(iii)the average price per gallon of the

				alternative fuel sold at each station during the preceding 6-month

				period.

								.

			303.Minimum quantity of

			 renewable fuel derived from cellulosic biomassSection 211(o)(2)(B) of the Clean Air Act

			 (42 U.S.C. 7545(o)(2)(B)) is amended by striking clause (iii) and inserting the

			 following:

				

					(iii)Minimum

				quantity derived from cellulosic biomass

						(I)In

				generalThe applicable volume

				referred to in clause (ii) shall contain a minimum of—

							(aa)for each of calendar years 2010 through

				2012, 75,000,000 gallons that are derived from cellulosic biomass; and

							(bb)for calendar year 2013 and each calendar

				year thereafter, 250,000,000 gallons that are derived from cellulosic

				biomass.

							(II)RatioFor calendar year 2010 and each calendar

				year thereafter, the 2.5-to-1 ratio referred to in paragraph (4) shall not

				apply.

						.

			304.Minimum quantity of

			 renewable fuel derived from sugar

				(a)In

			 generalSection 211(o)(2)(B)

			 of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended by adding at the end

			 the following:

					

						(v)Minimum

				quantity derived from sugarFor calendar year 2008 and each calendar

				year thereafter, the applicable volume referred to in clause (ii) shall contain

				a minimum of 100,000,000 gallons that are derived from domestically-grown

				sugarcane, sugar beets, or sugar

				components.

						.

				(b)Applicable

			 volumeSection

			 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is

			 amended—

					(1)in the item relating to calendar year 2008,

			 by striking 5.4 and inserting 5.5;

					(2)in the item relating to calendar year 2009,

			 by striking 6.1 and inserting 6.2;

					(3)in the item relating to calendar year 2010,

			 by striking 6.8 and inserting 6.9;

					(4)in the item relating to calendar year 2011,

			 by striking 7.4 and inserting 7.5; and

					(5)in the item relating to calendar year 2012,

			 by striking 7.5 and inserting 7.6.

					305.Bioenergy research

			 and developmentSection 931(c)

			 of the Energy Policy Act of 2005 (42 U.S.C. 16231(c)) is amended—

				(1)in paragraph (1), by striking

			 $213,000,000 and inserting $326,000,000;

				(2)in paragraph (2), by striking

			 $251,000,000 and inserting $377,000,000;

			 and

				(3)in paragraph (3), by striking

			 $274,000,000 and inserting $398,000,000.

				306.Production

			 incentives for cellulosic biofuelsSection 942(f) of the Energy Policy Act of

			 2005 (42 U.S.C. 16251(f)) is amended by striking $250,000,000

			 and inserting $200,000,000 for each of fiscal years 2007 through

			 2011.

			307.Low-interest loan

			 and grant program for retail delivery of E–85 fuel

				(a)Purposes of

			 loansSection 312(a) of the

			 Consolidated Farm and Rural Development Act (7 U.S.C. 1942(a)) is

			 amended—

					(1)in paragraph (9)(B)(ii), by striking

			 or at the end;

					(2)in paragraph (10), by striking the period

			 at the end and inserting ; or; and

					(3)by adding at the end the following:

						

							(11)building infrastructure, including pump

				stations, for the retail delivery to consumers of any fuel that contains not

				less than 85 percent ethanol, by

				volume.

							.

					(b)ProgramSubtitle B of the Consolidated Farm and

			 Rural Development Act (7 U.S.C. 1941 et seq.) is amended by adding at the end

			 the following:

					

						320.Low-interest loan

				and grant program for retail delivery of E–85 fuel

							(a)In

				generalThe Secretary shall

				establish a low-interest loan and grant program to assist farmer-owned ethanol

				producers (including cooperatives and limited liability corporations) to

				develop and build infrastructure, including pump stations, for the retail

				delivery to consumers of any fuel that contains not less than 85 percent

				ethanol, by volume.

							(b)Terms

								(1)Interest

				rateA low-interest loan

				under this section shall be fixed at not more than 5 percent for each

				year.

								(2)AmortizationThe repayment of a loan under this section

				shall be amortized over the expected life of the infrastructure project that is

				being financed with the proceeds of the loan.

								(c)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as are necessary to carry out this

				section.

							.

				(c)RegulationsAs soon as practicable after the date of

			 enactment of this Act, the Secretary of Agriculture shall promulgate such

			 regulations as are necessary to carry out the amendments made by this

			 section.

				308.Transit-Oriented

			 Development Corridors

				(a)DefinitionsIn this section:

					(1)Transit-oriented

			 development corridorThe term

			 Transit-Oriented Development Corridor or TODC

			 means a geographic area designated by the Secretary under subsection

			 (b).

					(2)Other

			 termsThe terms fixed

			 guide way, local governmental authority, mass

			 transportation, Secretary, State, and

			 urbanized area have the meanings given the terms in section 5302

			 of title 49, United States Code.

					(b)Transit-Oriented

			 development corridors

					(1)In

			 generalThe Secretary shall

			 develop and carry out a program to designate geographic areas in urbanized

			 areas as Transit-Oriented Development Corridors.

					(2)CriteriaAn area designated as a TODC under

			 paragraph (1) shall include rights-of-way for fixed guide way mass

			 transportation facilities (including commercial development of facilities that

			 have a physical and functional connection with each facility).

					(3)Number of

			 TODCsIn consultation with

			 State transportation departments and metropolitan planning organizations, the

			 Secretary shall designate—

						(A)not fewer than 10 TODCs by December 31,

			 2015; and

						(B)not fewer than 20 TODCs by December 31,

			 2025.

						(4)Transit

			 grants

						(A)In

			 generalThe Secretary make

			 grants to eligible states and local governmental authorities to pay the Federal

			 share of the cost of designating geographic areas in urbanized areas as

			 TODCs.

						(B)ApplicationEach eligible State or local governmental

			 authority that desires to receive a grant under this paragraph shall submit an

			 application to the Secretary, at such time, in such manner, and accompanied by

			 such additional information as the Secretary may reasonably require.

						(C)Labor

			 standardsSubchapter IV of

			 chapter 31 of title 40, United States Code shall apply to projects that receive

			 funding under this section.

						(D)Federal

			 shareThe Federal share of

			 the cost of a project under this subsection shall be 50 percent.

						(c)TODC research

			 and developmentTo support

			 effective deployment of grants and incentives under this section, the Secretary

			 shall establish a TODC research and development program to conduct research on

			 the best practices and performance criteria for TODCs.

				(d)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $50,000,000 for each of

			 fiscal years 2007 through 2012.

				IVNationwide energy security media

			 campaign

			401.Nationwide media

			 campaign to decrease oil consumption

				(a)In

			 generalThe Secretary of

			 Energy, acting through the Assistant Secretary for Energy Efficiency and

			 Renewable Energy (referred to in this section as the Secretary),

			 shall develop and conduct a national media campaign for the purpose of

			 decreasing oil consumption in the United States over the next decade.

				(b)Contract with

			 entityThe Secretary shall

			 carry out subsection (a) directly or through—

					(1)competitively bid contracts with 1 or more

			 nationally recognized media firms for the development and distribution of

			 monthly television, radio, and newspaper public service announcements;

			 or

					(2)collective agreements with 1 or more

			 nationally recognized institutes, businesses, or nonprofit organizations for

			 the funding, development, and distribution of monthly television, radio, and

			 newspaper public service announcements.

					(c)Use of

			 funds

					(1)In

			 generalAmounts made

			 available to carry out this section shall be used for the following:

						(A)Advertising

			 costs

							(i)The purchase of media time and

			 space.

							(ii)Creative and talent costs.

							(iii)Testing and evaluation of

			 advertising.

							(iv)Evaluation of the effectiveness of the

			 media campaign.

							(v)The negotiated fees for the winning bidder

			 on requests from proposals issued either by the Secretary for purposes

			 otherwise authorized in this section.

							(vi)Entertainment industry outreach,

			 interactive outreach, media projects and activities, public information, news

			 media outreach, and corporate sponsorship and participation.

							(B)Administrative

			 costsOperational and

			 management expenses.

						(2)LimitationsIn carrying out this section, the Secretary

			 shall allocate not less than 85 percent of funds made available under

			 subsection (e) for each fiscal year for the advertising functions specified

			 under paragraph (1)(A).

					(d)ReportsThe Secretary shall annually submit to

			 Congress a report that describes—

					(1)the strategy of the national media campaign

			 and whether specific objectives of the campaign were accomplished,

			 including—

						(A)determinations concerning the rate of

			 change of oil consumption, in both absolute and per capita terms; and

						(B)an evaluation that enables consideration

			 whether the media campaign contributed to reduction of oil consumption;

						(2)steps taken to ensure that the national

			 media campaign operates in an effective and efficient manner consistent with

			 the overall strategy and focus of the campaign;

					(3)plans to purchase advertising time and

			 space;

					(4)policies and practices implemented to

			 ensure that Federal funds are used responsibly to purchase advertising time and

			 space and eliminate the potential for waste, fraud, and abuse; and

					(5)all contracts or cooperative agreements

			 entered into with a corporation, partnership, or individual working on behalf

			 of the national media campaign.

					(e)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $5,000,000 for each of

			 fiscal years 2006 through 2010.

				

